Citation Nr: 0918330	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-11 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, 
Michigan


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Mercy Hospital Emergency Room on August 23, 2005.  


REPRESENTATION

Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military duty from March 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision issued by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Saginaw, Michigan.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant is seeking VA payment of the cost of his 
private medical treatment for emergency room treatment on 
August 23, 2005.

3.  VA payment or reimbursement of the costs of the private 
medical care provided on August 23, 2005, was not authorized 
prior to the appellant's undergoing that treatment; nor did 
the appellant request such authorization within 72 hours of 
admission.

4.  The private medical treatment was not for, or adjunct to, 
a service-connected disability; a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; the appellant did not have a 
total disability rating at the time of admission, and he was 
not a participant in a vocational rehabilitation program.

5.  The appellant was enrolled in the VA Health Care System 
as of August 2005; and had received treatment at a VA 
treatment facility during the 24 months preceding August 
2005.

6.  The appellant is financially liable to the provider of 
the emergency treatment.

7.  The appellant does not have insurance to defray the costs 
of emergency treatment.

8.  The appellant has no remedy against a third party for 
payment of the emergency treatment provided.

9.  The appellant is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on August 23, 2005, 
reimbursement for such expenses is not warranted.  
38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 
(2008).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred on 
August 23, 2005, have not been met.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2008).

3.  The criteria for entitlement to reimbursement for the 
reasonable value of emergency treatment received on August 
23, 2005, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. §§ 17.1000-08 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record indicates that in August 2004 and then again in 
July 2005, the appellant underwent surgery for hernia repair.  
The first surgery was for an inguinal hernia and the second 
surgery was for a ventral hernia.  The second surgery 
occurred on or about July 21, 2005, and the appellant was 
hospitalized following the surgery for approximately five 
days.  After recuperating from the surgery, he was released 
to his home but with restrictions as to the type of tasks he 
could perform.

Per the appellant, at approximately 0330 hours on August 23, 
2005, he woke up and proceeded to use the restroom.  At that 
time, he discovered that he was urinating blood and expelling 
what appeared to be blood clots.  

Shortly thereafter, the appellant went to the Mercy Hospital 
Emergency Room.  The appellant presented himself to emergency 
personnel complaining of abdominal pain nausea, and bleeding.  
He informed the medical personnel that he had a history of a 
myocardial infarction, hernia repair, and an abdominal aortic 
aneurysm repair.  After he checked-in, a CT scan was 
performed.  This occurred at approximately 0630 hours.  
Additional testing was accomplished and it was determined 
that the appellant was suffering from a possible kidney stone 
and urinary tract infection.  He was released from the 
hospital.

The appellant has indicated that after receiving treatment at 
the Mercy Hospital Emergency Room, he subsequently drove 
approximately 210 miles to the Ann Arbor VAMC.  He was 
admitted to hospital and treated for a number of days for the 
urinary tract infection.  Following his release from the 
Mercy Hospital, the hospital sent to the VA a bill for 
services performed in the emergency room.  The Saginaw VAMC 
denied the request for reimbursement and informed the 
appellant of that decision.  The appellant has appealed.

After the appellant appealed the decision, he provided 
additional information with respect to his claim.  He has 
written that when he woke up and discovered blood in his 
urine, he was afraid that there was something wrong inside as 
a result of his July 2005 surgery.  He noted that he did not 
go to the closest VA Outpatient Clinic in Traverse City, 
Michigan, because it was not open.  [The clinic's hours are 
from 0800 hours to 1630 hours, Monday through Friday, and it 
was approximately 28 miles from his home.]  He implied that 
he did not go to the nearest VAMC located in Saginaw, 
Michigan, because it was too far away.  [The Saginaw VAMC was 
127 miles away.]  He contends that he concluded that he was 
experiencing a serious medical condition and thus sought 
emergency treatment.

A review of the record reveals that the Saginaw VAMC has 
denied his claim for reimbursement.  In denying the 
appellant's claim, the VAMC has said that:

The condition for which he received 
treatment was not emergent in nature and 
there were VA facilities available for 
his use.  

Thus, it was disapproved as being a "non-emergency".  The 
appellant has appealed that decision.

On November 9, 2000, the VCAA was signed into law. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA was codified at 
38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and the implementing regulations were 
codified at 38 C.F.R. 3.102. 3.156(a), 3.159 and 3.326 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the appellant received in a private 
facility on August 23, 2005.  See 38 U.S.C.A. § 1703(a) (West 
2002); see also 38 C.F.R. § 17.54 (2008).  This is a factual, 
not a medical, determination.  See Similes v. Brown, 5 Vet. 
App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities in order to furnish" certain care, including:  
"[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2008).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2008).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2008).

In the present case, there is no evidence that the appellant 
sought and obtained proper authorization for VA payment of 
the private medical expenses he incurred on August 23, 2005.  
However, the appellant also has not asserted that such 
authorization was given, and there is no evidence of record 
suggesting that any such authorization was provided.  The 
Board notes that the first time the VA learned of the 
emergency room visit was when the Mercy Hospital sent to the 
VA the bill for the emergency room treatment.  This occurred 
on or about September 1, 2005.  This was 72 hours after his 
admission for treatment.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on August 23, 
2005, was not obtained pursuant to 38 C.F.R. § 17.54 (2008), 
and that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703 
(West 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse
 . . . for the reasonable value of such care or services . . 
. for which such veterans have made payment.'"  Malone, 10 
Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 
2002).

Such reimbursement is available only where -

(1)  such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service- connected 
disability, (C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service-
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2008).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The Board finds that the care rendered by the private 
facility on August 23, 2005, was possibly for a medical 
emergency of such nature that delay could have been hazardous 
to life or health in light of the complaints involving blood 
in the urine, nausea, and pain in the side.  This is 
especially true given the fact that the appellant had 
recently undergone invasive surgery from which he was still 
recuperating therefrom.  However, the Board finds that at the 
time of the hospitalization, the appellant did not satisfy 
any of the four requirements of the second criterion, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1728 
(West 2002).

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2008).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was not a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the veteran becomes 
stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f)  The veteran is financially liable to 
the provider of emergency treatment for 
the treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veteran's, primarily 
those who receive emergency treatment for 
a service-connected disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.120 (2008).  Under the provisions of 38 C.F.R. § 17.53 
(2008), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2008).  A VA facility would not 
be feasibly available if there was evidence establishing that 
a veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2008).

Upon reviewing the evidence, the Board concludes that the 
appellant does satisfy all of the elements of the Millenium 
Act:

(a)  the services were provided in an 
emergency room;

(b)  delay in seeking immediate medical 
attention would have been hazardous to 
life or health, as he was experiencing 
abdominal pain and internal bleeding.  He 
was also still recovering from invasive 
surgery performed approximately one month 
prior to his trip to the emergency room.  
A prudent layperson who possesses an 
average knowledge of health and medicine 
and who was experiencing the symptoms 
complained thereof by the appellant could 
reasonably expect the absence of 
immediate medical attention to result in 
placing the his health in serious 
jeopardy, or experiencing serious 
impairment to bodily functions, or having 
serious dysfunction of any bodily organ 
or part);

(c)  VA facilities were not feasibly 
available, as the VA outpatient clinic in 
Traverse City, Michigan, was not open at 
the time the appellant presented himself 
to emergency room personnel, it would not 
be open for at least two hours from the 
time in which he appeared at the private 
hospital emergency room, and the closest 
VAMC was located in Saginaw, Michigan, 
which was 127 miles away;

(d)  no claim for care beyond the initial 
emergency evaluation is at issue here;

(e)  the appellant was enrolled in the VA 
health care system and received care at 
the VA outpatient clinic within the 
previous twenty-four months;

(f)  the appellant is financially liable 
to the provider of the emergency 
treatment, as noted by the private 
emergency room bills;

(g)  the appellant has no additional 
medical coverage;

(h)  he has no contractual or legal 
recourse against a third party; and

(i)  he is not eligible for reimbursement 
under 38 U.S.C. 1728, as discussed above.

The Board also concludes that the criteria for entitlement to 
reimbursement for the reasonable value of emergency treatment 
on August 23, 2005, have been met.  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 17.1000-08 (2008).  Accordingly, the 
benefit sought on appeal is granted.


ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Mercy Hospital Emergency Room on August 23, 2005, is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


